Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  August 26, 2014                                                                     Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  148674(76)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 148674
  v                                                          COA: 313750
                                                             Wayne CC: 12-004559-FC
  SHAWQUANDA BOROM,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of the plaintiff-appellee to extend the
  time to file its supplemental brief on the leave application is GRANTED. The
  supplemental brief submitted on August 7, 2014, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             August 26, 2014